Citation Nr: 0606665	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02-00 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1960 to 
May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric 
disability (to include paranoid schizophrenia and anti- 
personality disorder), previously claimed as chronic brain 
syndrome and nervous condition.  The veteran subsequently 
perfected an appeal, and the case was transferred to the RO 
in St. Petersburg, Florida.
 
The Board notes that the veteran had perfected an appeal 
regarding the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  In an April 2000 
statement in support of claim, the veteran reported that he 
suffered from paranoid schizophrenia and anti-personality 
disorder, rather than PTSD.  In July 2000, the RO informed 
the veteran that it had accepted his April 2000 statement as 
a withdrawal of his appeal for PTSD.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b) (2005).  
Accordingly, the issue of service connection for PTSD has 
been withdrawn and is not before the Board at this time.

In June 2002, the veteran testified before the undersigned 
Veterans Law Judge at a central office hearing.  A transcript 
of the hearing is associated with the claims folder and has 
been reviewed.

In November 2002, the Board issued a decision denying the 
veteran's appeal.  The veteran subsequently appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In December 2003, the parties filed a Joint Motion for 
Remand, indicating that a remand is required in order for the 
Board to fully address whether the duty to notify has been 
satisfied.  By Order dated December 31, 2003, the Court 
vacated the Board's November 2002 decision and remanded the 
matter for readjudication consistent with the motion.  

Pursuant to an August 2005 request by the veteran's 
representative, the undersigned Veterans Law Judge, in 
November 2005, granted a 60 day extension in order for the 
veteran to submit additional medical evidence.  To date, no 
additional evidence in support of the veteran's claim has 
been received.  The case is now before the Board for 
appellate review.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran was originally denied service connection for 
a nervous condition (characterized as chronic brain syndrome, 
psychotic, moderately severe, competent) in March 1975.

3.  A November 1997 rating decision denied the veteran's 
application to reopen a service connection claim for a 
psychiatric disability, essentially based on a finding that 
the evidence did not establish that a currently diagnosed 
nervous condition was related to the veteran's service; the 
veteran did not file a timely appeal following appropriate 
notice, and that decision became final. 

4.  The veteran petitioned to reopen his service connection 
claim for a psychiatric disability prior to August 29, 2001.

5.  Evidence received since the November 1997 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's service connection 
claim for a psychiatric disability. 


CONCLUSIONS OF LAW

1.  The November 1997 rating decision, which denied the 
veteran's application to reopen a service connection claim 
for a psychiatric disability, is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has not been submitted since 
the November 1997 rating decision and the service connection 
claim for a psychiatric disability is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the veteran's possession that pertains to the 
claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of letters sent to the veteran 
in December 2001 and August 2004.  These letters notified the 
veteran that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to his appeal, but that 
he had to provide enough information so that VA could request 
the relevant records.  Finally, the letters also notified the 
veteran of his opportunity to submit additional evidence to 
support his appeal, as he was told to provide any additional 
pertinent evidence or information he had pertinent to his 
claim.  The veteran has not alleged that he has any evidence 
in his possession that is needed for a full and fair 
adjudication of this claim.

The Board acknowledges, and as pointed out in the Joint 
Motion for Remand, that the December 2001 letter pertained to 
a "generic claim for service connection," as opposed to a 
new and material claim.  Nevertheless, that letter did inform 
the veteran what evidence both the VA and the veteran were 
responsible for obtaining, and informed the veteran of his 
opportunity to submit additional evidence or information 
pertinent to the claim.  Furthermore, pursuant to the Court 
Order, the RO followed up with an August 2004 VCAA letter, 
which informed the veteran as to what evidence is necessary 
to substantiate his new and material evidence claim.  
Although the RO's August 2004 letter indicated that the 
previous final decision was issued in November 2000, the 
Board notes that, at the time of the November 2002 Board 
decision, the previous final denial was a November 1997 
rating decision.  Regardless, the RO appropriately informed 
the veteran as to what constitutes new and material evidence 
sufficient to reopen his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in October 2001, and supplemental statements of the 
case (SSOCs) in December 2001 and May 2005, in which the 
veteran and his representative were advised of all the 
pertinent laws and regulations regarding his appeal.  

Thus, the Board believes that appropriate notice has been 
given in this case.  Additionally, the Board notes that a 
substantial body of evidence was developed with respect to 
the veteran's claim, and that the SOC and SSOCs issued by the 
RO clarified why this particular claim was being denied, and 
of the evidence that was lacking.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims folder reflects that the May 
2005 SSOC contained the pertinent language from the duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, 
to the extent that the letters notifying him of the VCAA may 
not have technically informed the veteran of each element of 
the VCAA, the veteran was nonetheless properly notified of 
all the provisions of the VCAA by the May 2005 SSOC.  For 
these reasons, the Board concludes that the notifications 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment in 
November 2000.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although notice was 
provided to the veteran after the first adjudication of the 
claim, the appellant has not been prejudiced thereby.  The 
content of such notice fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed in deciding this appeal.  

The Board finds that the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he or his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The claims folder contains service medical records, and 
extensive treatment records from the VA medical center (VAMC) 
in Lenwood in Augusta, Georgia; VAMC San Juan, Puerto Rico; 
VAMC Bronx, New York; VAMC Columbia, South Carolina; as well 
as from the VA outpatient clinic in Greenville, South 
Carolina.  

At a December 2001 informal RO conference and at the central 
office hearing, the veteran indicated that he received 
medical treatment at the Chaldon VA hospital in Puerto Rico 
within one year post-service.  He reported that such facility 
had closed and that all records were transferred to the new 
facility in Rio Piedras.  The claims folder does not contain 
VA treatment records from the 1960's and the veteran's 
representative has requested that the Board make an effort to 
obtain these records.  On review, it appears that in February 
1975, in connection with the veteran's original claim, 
medical records were requested from the VA hospital in San 
Juan.  The March 1975 response indicates "[n]o medical 
record or treatment folder at this VAH."  As such, the Board 
finds that further efforts to obtain treatment records would 
be futile.

The veteran's representative also requested that a medical 
opinion be obtained.  The Board acknowledges that the veteran 
has not been provided a VA examination in connection with his 
current claim.  VA will provide a medical examination or 
obtain a medical opinion if it determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2005).  
Notwithstanding, paragraph (c)(4) applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured.  38 C.F.R. § 3.159(c 
)(4)(iii) (2005).  Because new and material evidence has not 
been submitted, an additional examination is not required at 
this time.

As discussed above, the veteran has been afforded the 
opportunity to present argument at a December 2001 informal 
conference at the RO, and at a June 2002 central office 
hearing.  The veteran has not indicated that he has any 
additional evidence to submit.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  New and Material Evidence Claim

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.  

In March 1975, the RO originally denied service connection 
for a nervous condition (characterized as chronic brain 
syndrome, psychotic, moderately severe, competent).  A 
February 1993 rating decision determined that new and 
material evidence sufficient to reopen the veteran's claim 
had not been submitted, essentially based on a finding that 
the evidence does not show the veteran's claimed disability 
was incurred or aggravated during service.  The Board notes, 
however, that notice of that decision was returned due to an 
insufficient address.  A November 1997 rating decision again 
determined that new and material evidence sufficient to 
reopen the veteran's claim had not been submitted, 
essentially based on a finding that the evidence does not 
establish that a currently diagnosed nervous condition was 
causally related to the veteran's active service.  The 
veteran was notified of this decision by letter dated in 
December 1997.  The veteran did not appeal this decision and 
it became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

Since the November 1997 RO decision is final, the veteran's 
request to reopen the service connection claim for a 
psychiatric disability may be considered on the merits only 
if new and material evidence has been received since the time 
of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2005); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2001).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran sought to reopen his service connection claim for 
a psychiatric disability prior to that date, therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

Since the November 1997 rating decision is final, the 
veteran's current claim of service connection for psychiatric 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001); see Barnett v. Brown, 8 Vet. App. 1 
(1995).

At the time of the November 1997 rating decision, the record 
contained the following pertinent evidence: 1) service 
medical records; 2) hospital summary from VAMC Lenwood; 3) VA 
examination report dated in March 1975; and 4) various 
outpatient records and hospital summaries from VAMC San Juan 
and VAMC Bronx.

Service medical records indicate that on examination for 
enlistment in January 1960, the veteran's psychiatric 
examination was determined normal and there were no 
psychiatric abnormalities noted.  The veteran's physical 
profile (PULHES) was reported as "3 1 1 1 1 1."  The Board 
notes that the "P" stands for physical capacity or stamina; 
the "U" indicates upper extremities; the "L" is indicative of 
the lower extremities; the "H" stands for hearing and ear; 
the "E" is indicative of the eyes; and the "S" stands for 
psychiatric condition.  See McIntosh v. Brown, 4 Vet. App. 
553, 555 (1993) (citations omitted).

On a 1961 psychiatric examination, the veteran presented 
himself in an immature, flighty, and hyperactive manner.  
Insight was scanty and motivation extremely poor. The veteran 
was quite unrealistic in terms of goals and outlook.  The 
examiner noted that "he does not demonstrate any significant 
disorder of thought, affect, memory or calculation at this 
time nor does he exhibit any signs or symptoms of a 
psychiatric disability.  The examiner found the veteran to be 
unsuitable for further service and felt separation was 
appropriate.  Diagnosis was "[i]mmaturity reaction; passive- 
aggressive personality with features of inadequacy and 
immaturity.  Chronic, moderate. LD: No; EPTS."

On separation examination in April 1961, the veteran's 
psychiatric examination was again reported as normal and no 
psychiatric abnormalities were noted.  PULHES was reported as 
"1 1 1 1 1 1."

A hospital summary from VAMC Lenwood indicates the veteran 
was hospitalized from November 20, 1974 to January 10, 1975.  
It was noted that the veteran drinks abundantly but was never 
in a hospital before. The veteran did not show any signs of 
organic brain syndrome or psychosis.  The veteran was 
detoxified.  Diagnosis was habitual excessive drinking.

The veteran underwent a VA psychiatric examination in March 
1975.  The veteran reported that he started drinking heavily 
during service and was hospitalized for treatment of 
nervousness.  The veteran admitted to memory problems, phases 
of amnesia, and has not been gainfully employed.  When he 
drinks he is suspicious of people and has some nocturnal 
auditory hallucinations and night terrors.  It was noted that 
the information provided by the veteran was not very 
reliable. Mood was moderately dejected.  Diagnosis was 
chronic brain syndrome alcoholic with frequent psychotic 
manifestations. Degree of incapacity was noted to be moderate 
to moderately severe.

Hospital summaries from VAMC San Juan indicate the veteran 
was hospitalized from March 28, 1988 to April 29, 1988; 
September 8, 1988 to October 4, 1988; and from January 5, 
1990 to February 2, 1990.  The veteran was hospitalized on 
these occasions for various reasons including aggressive 
behavior.  Diagnoses included schizophrenia, chronic, 
undifferentiated type; alcohol abuse; and nicotine 
dependence.

Hospital summaries from VAMC Bronx indicate the veteran was 
hospitalized from September 17, 1991 to October 3, 1991; 
October 16, 1991 to October 23, 1991; August 19, 1996 to 
September 10, 1996; and from April 9, 1997 to May 1, 1997 
with a primary diagnosis of alcohol dependence.  Outpatient 
treatment records from VAMC San Juan and VAMC Bronx reveal 
primary care treatment, as well as treatment for alcohol 
dependence and schizophrenia.

In summary, the evidence of record at the time of the 
November 1997 rating decision shows VA treatment for alcohol 
dependence beginning in 1974 and a subsequent diagnosis of 
schizophrenia, but there was no showing of a nexus between 
the veteran's psychiatric disability and service.  Thus, the 
newly submitted evidence must tend to show that the currently 
diagnosed psychiatric disability was incurred or aggravated 
during active service.

Evidence received since the final November 1997 rating 
decision includes, pertinent medical records from VAMC 
Columbia and VAOPC Greenville from approximately August 1999 
to April 2000.  These records indicate that the veteran was 
seen in primary care for various physical and psychiatric 
problems.  The veteran was also admitted from March 7, 2000 
to March 15, 2000 due to depression, suicidal and homicidal 
ideations, and hallucinations.  Axis I diagnosis was 
schizophrenia - paranoid type.

Records from VAMC San Juan and VAMC Bronx for the period from 
approximately 1988 to 1999 were also submitted.  To the 
extent these records are duplicates of evidence previously 
considered, the evidence is not new.  Newly submitted records 
from these facilities contain extensive documentation 
regarding the previously discussed hospitalizations.  These 
records also indicate additional hospitalizations.  The 
veteran was hospitalized from May 5, 1988 to May 27, 1988 at 
VAMC San Juan with a diagnosis of schizophrenia, chronic, 
undifferentiated type; alcohol dependence; and alcohol 
intoxication.  The veteran was hospitalized from January 7, 
1991 to February 7, 1991 at VAMC Bronx with a diagnosis of 
alcohol dependence; and chronic schizophrenia, 
undifferentiated type status post acute exacerbation on 
remission.  The veteran was also hospitalized from August 7, 
1991 to August 30, 1991 at VAMC Bronx with a diagnosis of 
alcohol dependence and antisocial personality disorder.

Evidence submitted since the November 1997 rating decision 
also includes various statements and testimony.  In an April 
2000 statement, the veteran reported that he suffered from 
paranoid schizophrenia and anti-personality disorder and he 
did not have these disabilities when he entered the service.  
At the informal hearing conference, the veteran reported 
having problems in Germany when a company Sergeant noticed 
strange behavior and arguments for no apparent reason.  He 
asserted that his military service aggravated his mental 
condition because they did not detect any problems when he 
entered service and he began having problems during service.  
At the June 2002 hearing, the veteran argued that his nervous 
condition was aggravated during service.  He further 
contended that since he was assigned a "P-3" in the physical 
profile, he was not qualified to enter service in the first 
place and that his psychiatric problems were aggravated 
during active duty.  In a written statement submitted at the 
time of the hearing, the veteran admitted that he suffered 
from a mental disorder at the time of induction and that he 
immediately began having problems due to his mental 
disorders.  He strongly contends that his military service 
severely aggravated his pre-existing mental disorders and 
that the Army was fully aware of his problems when he was 
drafted.

The Board finds the non-duplicate medical records and the 
veteran's various statements and testimony to be new, as they 
were not previously considered.  Although new, the Board does 
not find this evidence to be material in that it does not 
tend to show that the veteran's psychiatric disability is 
related to, or was incurred or aggravated, during active 
service.  The Board acknowledges the veteran's arguments 
regarding aggravation; notwithstanding, the veteran is not 
competent to render a medical opinion regarding aggravation 
of a pre-existing disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Accordingly, the Board finds that the additional evidence 
submitted since the November 1997 decision does not bear 
directly and substantially upon the specific matter under 
consideration.  It is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  Accordingly, the veteran's service 
connection claim for a psychiatric disability is not 
reopened.


ORDER

As new and material evidence has not been submitted to reopen 
a service connection claim for a psychiatric disability, the 
appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


